Case 2:16-cv-00254-DRH-AKT Document 70 Filed 06/29/20 Page 1 of 1 PageID #: 678




 UNITED STATES DISTRICT COURT                                           CIVIL CONFERENCE
 EASTERN DISTRICT OF NEW YORK                                           MINUTE ORDER


 BEFORE:        A. KATHLEEN TOMLINSON                           DATE:       6-29-2020
                U.S. MAGISTRATE JUDGE                           TIME:      1:30 p.m. (11 minutes)

                            Rodriguez, et al. v. Ridge Pizza Inc., et al.
                                      CV 16-254 (DRH) (AKT)

 TYPE OF CONFERENCE:                    PRE-TRIAL CONFERENCE (by telephone)

 APPEARANCES:           Plaintiffs:     Steven J. Moser

                        Defendants:     Eric J. Bressler

 FTR: 1:35 – 1:46

 THE FOLLOWING RULINGS WERE MADE:

 1.     I spent some time reviewing with counsel the proposed Joint Pre-Trial Order which was filed
        in advance of today’s conference. There are some modifications which need to be made to
        the proposed Order to bring it into full compliance with Judge Hurley’s Individual Rules.

 2.     Counsel will go back and list separately the witnesses being called by the Plaintiffs and those
        being called by the Defendants.

 3.     With respect to Section IX regarding deposition transcripts which may be used at trial, it
        appears that all of the witnesses in this case are scheduled to appear in person. Therefore,
        there is no need to submit deposition transcripts, particularly since counsel have indicated that
        they are actually seeking to preserve their rights to introduce prior deposition testimony for
        impeachment or rebuttal purposes. Counsel will revise the document to include this
        language.

 4.     Judge Hurley’s Rules require that exhibits be listed by party and that any objections to an
        exhibit be specified, along with the basis for the objection (i.e., citing the applicable FRE and
        identifying “hearsay,” “relevance,” “authenticity,” etc.). Counsel were reminded that any
        objections not raised in the JPTO are deemed waived for trial purposes.

 5.     The parties did not include the estimated number of days for trial and need to incorporate that
        information.

 6.     Counsel will file their Amended Joint Pre-Trial Order by August 31, 2020.


                                                                SO ORDERED

                                                                /s/ A. Kathleen Tomlinson
                                                                A. KATHLEEN TOMLINSON
                                                                U.S. Magistrate Judge
